     Case 2:09-cv-00442-KJM-JDP Document 58 Filed 09/30/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10

11   CLIFFSTAR CORPORATION,                             Case No. 09-cv-00442 KJM EFB
     on behalf of itself and all others similarly
12   situated,
                                                        STIPULATION AND ORDER TO
13                            Plaintiffs,               CONTINUE STATUS CONFERENCE
14                 v.
15   SK FOODS, L.P., INGOMAR PACKING                    Date:    September 24, 2020
     COMPANY, LOS GATOS TOMATO                          Time:    2:30 p.m.
16   PRODUCTS, SCOTT SALYER, STUART                     Place:   Courtroom 3
     WOOLF and GREG PRUETT,                             Judge:   Hon. Kimberly J. Mueller
17
                              Defendants.
18

19

20          WHEREAS, on September 16, 2014, the United States Bankruptcy Court for the Eastern
21   District of California entered an order confirming the "Second Amended Joint Plan of Liquidation
22   of SK Foods, L.P. and its Substantively Consolidated Affiliates (July 16, 2014)" [Dkt. No. 4980]
23   (the "SK Foods Bankruptcy Plan") in the Chapter 11 bankruptcy action filed by Defendant SK
24   Foods, L.P. (Case No. 09-29162-D-11); and
25          WHEREAS, Class counsel has informed Defendant Scott Salyer of the following facts
26   relating to SK Foods bankruptcy proceedings; and
27          WHEREAS, all funds from the Class settlements with Ingomar Packing Company, Los
28   Gatos Tomato Products, Stuart Woolf and Greg Pruett have been paid and distributed to the Class
     STIPULATION AND ORDER                          -1-                          CASE NO. 09-CV-00442
     Case 2:09-cv-00442-KJM-JDP Document 58 Filed 09/30/20 Page 2 of 5

 1   and Final Judgment has been entered as to these Defendants in the consolidated cases Four in
 2   One Company v. SF Foods, LP, et al. (Case No. 2:08-cv-03017-KJM-EFB), Diversified Foods
 3   and Seasoning, Inc. v. SK Foods, et al. (Case No. 2:08-cv-03074 KJM-EFB), Bruce Foods
 4   Corporation v. SK Foods, LP, et al. (Case No. 2:09-cv-00027-KJM-EFB), and Cliffstar
 5   Corporation v. SK Foods, LP, et al. (Case No. 2:09-cv-00442-KJM-EFB) (the “Consolidated
 6   Cases”); and
 7          WHEREAS a portion of the funds previously recovered through the SK Foods bankruptcy
 8   action have been paid and distributed to the Class in the Consolidated Cases, and the only
 9   remaining distributions to the Class are additional funds recovered pursuant to the SK Foods
10   Bankruptcy Plan in the bankruptcy action; and
11          WHEREAS, on January 13, 2020, the Chapter 11 Trustee mailed a check to the escrow
12   agent of Class Counsel for $306,954.36, an amount representing the second distribution to the
13   Class of the Allowed General Unsecured Claim Amount of $10.6 million based on a distribution
14   rate of 2.895796%, which was deposited into the escrow account for this case held by Class
15   Counsel (the “Escrow Account Funds”), and has informed Class Counsel the Chapter 11 Trustee
16   has made final distributions of bankruptcy funds to unsecured creditors and the Class; and
17          WHEREAS, the Chapter 11 Trustee is performing outreach regarding uncashed checks
18   after which time the Trustee will file a motion to address any unclaimed funds or redistributions,
19   if needed, and close the case. The Chapter 11 Trustee informs Class Counsel that there could be
20   one final distribution not expected to be material which would consist of a redistribution of the
21   funds from the uncashed checks and any funds left over in the administrative reserve after closing
22   the case; and
23          WHEREAS, pursuant to the SK Foods Bankruptcy Plan, Class Counsel is in the process
24   of making a pro rata distribution of the Escrow Account Funds to Class members in accordance
25   with the plan of allocation approved by this Court, subject to the fees awarded to Class Counsel
26   by the bankruptcy court, and that approximately 87% of the total check value issued has been
27   cashed with 14 checks which remain uncashed; and
28
     STIPULATION AND ORDER                           -2-                           CASE NO. 09-CV-00442
     Case 2:09-cv-00442-KJM-JDP Document 58 Filed 09/30/20 Page 3 of 5

 1           WHEREAS, the claims administrator has determined additional outreach to the available
 2   contacts for the uncashed checks would not be fruitful at this time, due to the continued
 3   unavailability of some employees as a result of Covid-19, and that additional outreach can be
 4   resumed in late September and early October; and
 5           WHEREAS, the Court has a Status Conference scheduled for September 24, 2020;
 6           NOW THEREFORE, the parties hereby stipulate, subject to this Court's approval, that the
 7   September 24, 2020 status conference be continued until December 10, 2020, or any other date
 8   convenient for the Court, to address status of the final distributions to the Class and the closing of
 9   this action.
10

11   DATED: September 17, 2020                By:     /s/ Arthur N. Bailey, Jr.
                                                    Michael P. Lehmann
12                                                  Arthur N. Bailey, Jr.
                                                    HAUSFELD LLP
13                                                  600 Montgomery Street, Suite 3200
                                                    San Francisco, CA 94111
14                                                  Telephone: (415) 633-1908
                                                    Facsimile: (415) 358-4980
15                                                  mlehmann@hausfeldllp.com
                                                    abailey@hausfeldllp.com
16

17   DATED: September 17, 2020                By: /s/ Steig Olson (as authorized on 9/17/20)
                                                 Stephen R. Neuwirth
18                                               Steig Olson
                                                 QUINN EMANUEL URQUHART & SULLIVAN,
19                                               LLP
                                                 51 Madison Avenue, 22nd Floor
20                                               New York, New York 10010
                                                 Telephone: (212) 849-7000
21                                               Facsimile: (212) 849-7100
                                                 stephenneuwirth@quinnemanuel.com
22                                               steigolson@quinnemanuel.com
23                                                  Class Counsel
24

25

26
     DATED: September 17, 2020                By:     /s/ Scott Salyer (as authorized on 9/16/20)
27

28
     STIPULATION AND ORDER                             -3-                           CASE NO. 09-CV-00442
     Case 2:09-cv-00442-KJM-JDP Document 58 Filed 09/30/20 Page 4 of 5
                                         Scott Salyer
 1                                       40501 Road 222, #108
                                         Bass Lake, CA 93604
 2
                                         Defendant Scott Salyer, Pro Se
 3

 4
     DATED: September 17, 2020     By:      /s/ Gregory C. Nuti (as authorized on 9/16/20)
 5                                       Gregory C. Nuti
                                         Kevin W. Coleman
 6                                       NUTI HART LLP
                                         411 30th Street, Suite 408
 7                                       Oakland, CA 94609
                                         Telephone: (510) 506-7152
 8                                       gnuti@nutihart.com
                                         kcoleman@nutihart.com
 9
                                         Attorneys for Bradley D. Sharp, Chapter 11 Trustee for
10                                       SK Foods, LP
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                  -4-                           CASE NO. 09-CV-00442
     Case 2:09-cv-00442-KJM-JDP Document 58 Filed 09/30/20 Page 5 of 5
                                                    ORDER
 1

 2          GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED:

 3          The September 24, 2020 status conference shall be continued until December 10, 2020 to

 4   address the of the distributions to the Class and the closing of this action.

 5          IT IS SO ORDERED.

 6   DATED: September 30, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                            -5-                            CASE NO. 09-CV-00442
